Case 2:19-cv-00636-JAM-DB Document 49-3 Filed 11/12/19 Page 1 of 2




              EXHIBIT B
                           Case 2:19-cv-00636-JAM-DB Document 49-3 Filed 11/12/19 Page 2 of 2

      PROPERTY ADDRESS             CITY   ST    ZIP      APPRAISAL       SALES PRICE     STATUS     NET PROCEEDS
473-475-477 E Channel Rd   Benicia        CA   94510    $2,200,000.00   $2,543,000.00     Closed    $1,151,810.65
4021 Pike Ln               Concord        CA   94520    $6,610,000.00   $6,980,000.00     Closed    $2,491,455.14
2750 Maxwell Way           Fairfield      CA   94534    $8,400,000.00   $8,300,000.00   In Escrow
